                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

NATIONAL FAIR HOUSING ALLIANCE;
HOPE FAIR HOUSING CENTER, OPEN
COMMUNITIES; SOUTH SUBURBAN
HOUSING CENTER; HOUSING
OPPORTUNITIES MADE EQUAL OF
VIRGINIA; FAIR HOUSING
OPPORTUNITIES OF NORTHWEST OHIO,
INC.; FAIR HOUSING CONTINUUM;
GREATER NEW ORLEANS FAIR HOUSING
ACTION CENTER; DENVER METRO FAIR
HOUSING CENTER; METROPOLITAN
MILWAUKEE FAIR HOUSING COUNCIL;
FAIR HOUSING CENTER OF WEST
MICHIGAN; THE MIAMI VALLEY FAIR
HOUSING CENTER; HOUSING RESEARCH
& ADVOCACY CENTER; FAIR HOUSING
CENTER OF THE GREATER PALM
BEACHES; FAIR HOUSING CENTER OF
CENTRAL INDIANA; CENTRAL OHIO              Case No. 18 C 0839
FAIR HOUSING ASSOCIATION;
HOUSING OPPORTUNITIES PROJECT            Judge Harry D. Leinenweber
FOR EXCELLENCE, INC.;
CONNECTICUT FAIR HOUSING CENTER;
NORTH TEXAS FAIR HOUSING CENTER;
and FAIR HOUSING ADVOCATES OF
NORTHERN CALIFORNIA,

                     Plaintiffs,

          v.

DEUTSCHE BANK; DEUTSCHE BANK AG;
DEUTSCHE BANK NATIONAL TRUST;
DEUTSCHE BANK TRUST COMPANY
AMERICAS; OCWEN FINANCIAL CORP.;
and ALTISOURCE PORTFOLIO
SOLUTIONS, INC.,

                     Defendants.

                     MEMORANDUM OPINION AND ORDER

     Defendants Deutsche Bank, Deutsche Bank AG, Deutsche Bank National

Trust, Deutsche Bank Trust Company Americas, Ocwen Financial Corp., and

Altisource Portfolio Solutions, Inc. move to dismiss the Complaint in
its entirety for failure to state a claim.               Ocwen also moves separately

for its dismissal from the case for lack of personal jurisdiction.                          For

the reasons stated herein, the Court grants both Motions and allows

Plaintiffs forty-five (45) days to amend their Complaint.

                                     I.    BACKGROUND

     Plaintiffs      are    a   group      of   fair   housing        organizations       whose

collective    mission      is   to   end    housing     discrimination           and    promote

integration across the country.             In this suit, Plaintiffs contend that

Defendants    maintain     policies       which    caused      certain     Defendant-owned

properties to be disparately maintained in violation of the Fair Housing

Act (“FHA”), 42 U.S.C. §§ 3604, 3605, 3617.

     Specifically, Plaintiffs contend that Defendants Deutsche Bank,

Deutsche Bank AG, Deutsche Bank National Trust, and Deutsche Bank Trust

Company Americas are the trustees and thus owners of record of thousands

of “real-estate owned” (or “REO”) properties in thirty major metropolitan

areas,   including     Chicago.           Defendants    Ocwen        Financial    Corp.     and

Altisource Portfolio Solutions, Inc. are the servicers allegedly charged

with maintaining those REO properties.

     Following the housing collapse in 2008, Plaintiffs undertook an

investigation of Defendants’ property maintenance activities across the

country.     The ostensible goal of that investigation was to compare how

Defendants     maintained        those      properties        in     predominantly        white

neighborhoods    against        those     properties     in        communities    of    color—

specifically,     in       predominantly          African-American          and        Hispanic

neighborhoods.    The investigation lasted from 2011 to 2017.                     During that

time, Plaintiffs visited Defendant-owned REO properties and inspected

                                           - 2 -
thirty-nine “maintenance and marketing conditions” such as curb appeal,

signage and occupancy, paint and siding, yard and lawn conditions,

graffiti, and water damage.         (Compl. ¶¶ 5, 72, Dkt. No. 1.)        Plaintiffs

inspected the condition of each REO property only once, though they chose

not to include in their data those properties that “appeared to be

occupied or [where] work was actively occurring at the time of the site

visits.”    (Compl. ¶ 68.)    According to Plaintiffs, their data shows, in

aggregate, “highly significant disparities” between the routine exterior

maintenance and marketing of Defendant-owned properties in communities

of color and those in white communities.          (Compl. ¶¶ 78-87, 94-106.)

     Based    on   those     disparities,      Plaintiffs   bring    a    five-count

Complaint,   charging   Defendants      with   violating    42   U.S.C.   § 3604(a),

§ 3604(b), § 3605, § 3617, and with violating the FHA generally by

perpetuating segregation.       Though the Complaint does not clearly state

as much, Plaintiffs explain in response that they pursue these claims

under two theories of harm: disparate impact and disparate treatment.

     Defendants move collectively to dismiss Plaintiffs’ Complaint for

failure to state a claim, and Defendant Ocwen moves separately to dismiss

the claims against it for lack of personal jurisdiction. For the reasons

stated herein, the Court grants both Motions but permits Plaintiffs leave

to amend.

                              II.    LEGAL STANDARD

     In ruling on a motion to dismiss, the Court accepts all well-

pleaded facts as true and draws all reasonable inferences in favor of

the plaintiff. United States ex rel. Berkowitz v. Automation Aids, Inc.,

896 F.3d 834, 839 (7th Cir. 2018) (citation omitted).                 To survive a

                                       - 3 -
motion    to   dismiss,      the    complaint      must    contain   sufficient     factual

information to “state a claim to relief that is plausible on its face.”

Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).                       A

claim has facial plausibility when “the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.”               Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009).

                                     III.   DISCUSSION

        The parties have generated over 100 pages of briefing in their

dispute over Plaintiffs’ 84-page Complaint.                  For efficiency’s sake, the

Court has organized its ruling to address Defendants’ threshold arguments

first and so winnow the Complaint down to its substance.                         Below, the

Court addresses: (1) ministerial cleanup required of the Complaint; (2)

a timeliness objection; (3) whether certain Defendants must be dismissed

from    the    case;   (4)    count-specific        objections;      and,    finally,   (5)

Defendants’ objections to Plaintiffs’ disparate impact and disparate

treatment theories.

                               A.    Ministerial Cleanup

        The Court begins with three housekeeping matters. First, Defendant

Ocwen contends that the Court lacks personal jurisdiction over it because

Ocwen    never   actually     conducted      any    property-maintenance         activities

within this Court’s jurisdiction.            Rather, Owen’s subsidiaries conducted

that     maintenance—whether         disparately          administered      or   otherwise.

Defendants cite the rule that “[w]here two corporations are in fact

separate, permitting the activities of the subsidiary to be used as a

basis for personal jurisdiction over the parent violates . . . due

                                            - 4 -
process.” Cent. States, Se. & Sw. Areas Pension Fund v. Reimer Express

World Corp., 230 F.3d 934, 944 (7th Cir. 2000).               Plaintiffs do not

challenge the 12(b)(2) Motion and instead agree to remedy the problem

by replacing Ocwen with the “appropriate Ocwen operating subsidiary.”

(Pls.’ Resp. 32-33, Dkt. No. 41.)        The Court accordingly grants Ocwen’s

12(b)(2) Motion and permits Plaintiffs leave to enter the amendment they

propose.

      Next, Defendants contend that neither Deutsche Bank nor Deutsche

Bank AG are proper defendants in this case.            The former is simply a

trade name and does not identify any particular legal entity. The latter

is simply a bank; Deutsche Bank AG does not serve as trustee of any of

the   REO   properties    (and   so,   Defendants   reason,   the   bank   is   not

responsible for any of the conduct alleged).          Again, Plaintiffs bow to

Defendants’ objections; Plaintiffs agree to dismiss Deutsche Bank and

Deutsche Bank AG from the case.

      Finally, Plaintiffs wish to replace “Altisource Solutions, Inc.”

in the caption with that entity’s proper name, “Altisource Portfolio

Solutions, Inc.”         Defendants apparently have no problem with that

correction, though they note in passing that Altisource is a holding

company that conducts no business in Illinois and so should be ejected

from the case. That argument, however, appears in Defendants’ collective

35-page memoranda in support of dismissal only once—in a footnote.

Arguments appearing only in footnotes are waived, and the Court will not

delve further into this passing remark.         See Bakalis v. Golembeski, 35

F.3d 318, 326 n.8 (7th Cir. 1994) (deeming argument made only in footnote

in opening brief waived).

                                       - 5 -
                            B.    Timeliness of Allegations

        Defendants begin their assault on the Complaint by arguing that

many of Plaintiffs’ allegations are untimely.                  Judging the merits of

that    objection    requires      a     consideration    of   the   FHA’s    statute    of

limitations and the so-called “continuing violation” doctrine.

        A civil enforcement action under the FHA must be filed “not later

than 2 years after the occurrence or the termination of an alleged

discriminatory housing practice . . . whichever occurs last[.]”                          42

U.S.C. § 3613(a)(1)(A) (emphasis added).                 The italicized language was

added to the FHA in 1988 to codify the continuing violation doctrine.

See Cty. of Cook v. Bank of Am. Corp., 181 F. Supp. 3d 513, 520 (N.D.

Ill. 2015) (describing legislative history).               The typical 2-year period

is     tolled   so   long    as    the     allegations    in   question      pend   in   an

administrative proceeding.             See 42 U.S.C. § 3613(a)(1)(B).

        Here, Plaintiffs filed an administrative complaint with the U.S.

Department of Housing and Urban Development (“HUD”) against the Deutsche

Bank Defendants on February 26, 2014.               Plaintiffs then added Ocwen and

Altisource as respondents to the complaint on February 14, 2017.                     Those

administrative proceedings were still pending as of Plaintiffs’ filing

of the Complaint in this case.                 As such, Defendants contend that

Plaintiffs’ timely-allegation window extends back no further than two

years prior to the date the HUD action was filed, meaning Plaintiffs may

only complain of the Deutsche Bank Defendants’ actions dating back to

February 26, 2012, and of Ocwen and Altisource’s actions dating back to

February 14, 2015.



                                            - 6 -
      Plaintiffs disagree, arguing that because their lawsuit challenges

Defendants’ alleged discriminatory policies (which are still allegedly

in   effect   today),   Plaintiffs’    claims     within   the   above-mentioned

continuing violation doctrine.        Plaintiffs are mistaken.      The Seventh

Circuit has explained that the doctrine has no application where the

time-barred incident put the plaintiff on notice that his rights were

being violated.    See EEOC v. N. Gibson Sch. Corp., 266 F.3d 607, 617

(7th Cir. 2001), overruled in part on unrelated grounds by EEOC v. Waffle

House, 534 U.S. 279 (2002); see Limestone Dev. Corp. v. Vill. of Lemont,

520 F.3d 797, 801 (7th Cir. 2008) (stating that the doctrine allows “suit

to be delayed until a series of wrongful acts blossoms into an injury

on which suit can be brought . . . .          It is thus a doctrine not about a

continuing, but about a cumulative, violation”).            In other words, a

plaintiff seeking the doctrine’s application must show that it was

reasonable of him not to perceive the impingement of his rights until

the discriminatory acts had, “through repetition or cumulation, reached

the requisite level of severity.” Shanoff v. Ill. Dep’t of Human Servs.,

258 F.3d 696, 703 (7th Cir. 2001) (internal quotation marks and citations

omitted).

      Plaintiffs resist    this notice limitation, citing City of Los

Angeles v. Citigroup, Inc., 24 F. Supp. 3d 940, 951-52 (C.D. Cal. 2014),

County of Cook v. Wells Fargo & Co., No. 14 C9549, 2018 WL 1469003, at

*14 (N.D. Ill. Mar. 26, 2018), and County of Cook v. Bank of Am. Corp.,

181 F. Supp. 3d 513, 520 (N.D. Ill. 2015).             Relying on these cases,

Plaintiffs stress that “courts have acknowledged the appropriateness of

accepting continuing violation allegations and have rejected motions to

                                      - 7 -
dismiss on statute of limitations grounds at the pleading stage.” (Pls.’

Resp. 25, Dkt. No. 41.)    That is true, but not in a way that helps

Plaintiffs’ argument.

     First, City of Los Angeles is inapposite.    That opinion noted that

under Ninth Circuit precedent, a strict notice limitation “has never

been the ‘litmus test’ for application of the continuing violation

doctrine.”   24 F. Supp. 3d at 952 (quoting Douglas v. Cal. Dep’t of

Youth Auth., 271 F.3d 812, 824 n.13 (9th Cir. 2001)).         The Seventh

Circuit has strictly required the notice limitation, however, so City

of Los Angeles’ contrary proclamation can be put aside.        See, e.g.,

Shanoff, 258 F.3d at 703 (“[I]f the [discriminatory] conduct that

occurred before the limitations period was sufficient to notify the

plaintiff that he had a substantial claim . . . the continuing violation

doctrine does not apply and he can only base his claim on conduct that

occurred within the limitations period.”).

     Second, though Plaintiffs’ two other cases are from this District,

those cases are distinguishable in a key way.    In both, the judges found

they could not discern from the complaint alone when each plaintiff knew

or should have known about the alleged FHA-violative misconduct.    Wells

Fargo, 314 F. Supp. 3d at 996 (“At minimum, because it is not apparent

from the pleadings when Cook County ‘knew or should have known’ that the

equity-stripping practice constituted an actionable cumulative violation

under the FHA, the motion to dismiss on the ground that the FHA’s two-

year statute of limitations has run is premature.”); Bank of Am. Corp.,

181 F. Supp. 3d at 521 (“I cannot determine on the basis of the complaint

whether the County knew or should have known [of the alleged violations].

                                 - 8 -
In support of their statute of limitations argument, Defendants ask me

to   consider    documents   that     are   beyond   the   scope    of   a   motion   to

dismiss.”).     That is not the case here.

      Plaintiffs state clearly in their Complaint that in 2011, during

the course of their investigative efforts, they held a national news

conference      “and   released   a    report   analyzing     and    describing       the

discriminatory maintenance and marketing of white and non-white REO

properties. The release of this comprehensive report placed Defendants

on notice of the fact that their discriminatory conduct and practices

violate the Fair Housing Act.”          (Compl. ¶ 88.)      Plaintiffs intend this

allegation to show that Defendants were on notice of their alleged

misconduct, but it ends up having the opposite effect as well. Accepting

these allegations are true, as the Court must, the Plaintiffs knew back

in   2011   that   Defendants’      conduct   transgressed    the    FHA.      Because

Plaintiffs’ own allegations demonstrate their clear knowledge of their

FHA claims back in 2011, the continuing violation doctrine is unavailable

to them.    As such, the ordinary two-year statute of limitations applies.

      After tolling that period for the duration of the still-pending

HUD proceedings, Plaintiffs’ actionable allegations window dates to

February 26, 2012, for the Deutsche Bank Defendants, and to February 14,

2015, for Ocwen and Altisource.         See La Playita Cicero, Inc. v. Town of

Cicero, No. 11 CV 1702, 2014 WL 944859, at *8 (N.D. Ill. Mar. 11, 2014)

(explaining that because plaintiffs filed an on-point counterclaim in

2007, they could not contend that defendants’ actions prior to 2009 were

too trivial to constitute a claim); see also Ponticiello v. Aramark Unif.

& Career Apparel Servs., Inc., No. 05 C 1137, 2006 WL 2699416, at *7

                                        - 9 -
(N.D.    Ill.    Sept.    19,    2006)   (finding    continuing   violation   doctrine

inapplicable because plaintiff was aware of the alleged discriminatory

acts before the limitations period).

        This ruling shears off a significant part of the dataset from which

Plaintiffs       draw    their    statistics.       Further,   those   statistics    are

presented, at present, only in the form of conclusions predicated on the

aggregate data.         (Compl. ¶¶ 78-87 (putting forth “aggregate findings”).)

The Court has no way to discern whether Plaintiffs’ statistics-based

allegations are rendered less plausible by the subtraction this ruling

imposes.    Should Plaintiffs amend the Complaint to keep this case alive,

they must replead their statistical findings and base them upon the

usable dataset alone.

                          C.     The Deutsche Bank Defendants

        Once Plaintiffs strike Deutsche Bank and Deutsche Bank AG from the

Complaint, as they have agreed to do, two Deutsche Bank Defendants

remain: Deutsche Bank National Trust and Deutsche Bank Trust Company

Americas.       Those Defendants take issue with their inclusion in this case

on two grounds.         First, Plaintiffs have failed to sue those Defendants

specifically in their trustee capacities, and it is only in that role

that said Defendants hold title to the at-issue REO properties.                     This

objection has merit.           See Briscoe v. Deutsche Bank Nat. Tr. Co., No. 08

C 1279, 2008 WL 4852977, at *5 (N.D. Ill. Nov. 7, 2008) (dismissing

claims against Deutsche Bank entity sued in individual capacity when

said entity only held the plaintiff’s mortgage as trustee); see also

City of Cincinnati v. Deutsche Bank Nat. Tr. Co., 897 F. Supp. 2d 633,

638 (S.D. Ohio 2012) (substantially same).                Nothing in the Complaint

                                          - 10 -
suggests Plaintiffs mean to sue the Deutsche Bank Defendants in any

capacity other than as trustees (see Compl. ¶¶ 3, 35, 55 (reciting

Deutsche Bank Defendants’ ownership of the REO properties as trustee)),

so the case caption should be cleaned up to reflect that.

     Defendants’ second objection is trickier.   Defendants contend that

even if Plaintiffs clean up the caption and sue the remaining two

Deutsche Bank Defendants in their trustee capacities, those Defendants

still could not remain in this case because, as trustees, the Deutsche

Bank Defendants never performed any of the challenged conduct, i.e.,

maintaining the REO properties.   Defendants emphasize that as trustees,

their only responsibility is to hold REO property titles in trust, and

the responsibility for property maintenance lay with the servicers alone.

Here the Court pauses to expand on the relevant background before

considering Defendants’ responsibilities in greater depth.

     The REO properties at issue here all have mortgages which have been

pooled together to form residential mortgage-backed securities (“RMBS”).

Such securities are created when an investment bank purchases thousands

of residential mortgages and then pools them together.       (See Compl.

¶ 41.)   Upon the creation of an RMBS, a document called a Pooling and

Servicing Agreement (“PSA”) is drafted to allocate responsibilities

related to the security among certain parties.   (See Compl. ¶ 53.)   The

PSA designates a trustee to hold title to the real estate securing the

RMBS, and the PSA also designates a servicer to preserve and manage the

property.    (See Compl. ¶¶ 53-56.)    In this case, the Deutsche Bank

Defendants are the PSA-designated trustees; Ocwen and Altisource are the

servicers.   Against this backdrop, the question is whether the Deutsche

                                  - 11 -
Bank Defendants may escape FHA liability given that the relevant PSAs

allocate all responsibility for property maintenance to the servicers

alone.

      Plaintiffs cry foul.      They emphasize the general rule that a

property owner may not delegate to another its duty to obey the laws

relating to racial discrimination.        Coates v. Bechtel, 811 F.2d 1045,

1051 (7th Cir. 1987) (citing Phiffer v. Proud Parrot Motor Hotel,

Inc., 648 F.2d 548, 552 (9th Cir. 1980)).        Under that rule, a property

owner cannot foist upon its agent the responsibility for FHA compliance

and then close its eyes to that agent’s shortcomings.      See, e.g., Walker

v. Crigler, 976 F.2d 900, 904 (4th Cir. 1992) (ruling that property owner

could not insulate himself from FHA liability merely by “relinquishing

the   responsibility   for   preventing   such   discrimination   to   another

party”); Metro. Fair Hous. Council of Okla., Inc. v. Pelfrey, 292 F.

Supp. 3d 1250, 1253 (W.D. Okla. 2017) (finding trustee vicariously liable

for agent’s FHA-violative actions in renting properties owned by the

trust); Saunders v. Gen. Servs. Corp., 659 F. Supp. 1042, 1059 (E.D. Va.

1987) (“Under the Fair Housing Act, a corporation and its officers are

responsible for the acts of a subordinate employee . . . even though

these acts were neither directed nor authorized[.]      Courts have followed

this rule even where ‘it seems harsh to punish innocent and well-

intentioned employers’ because the statutory duty not to discriminate

is non-delegable.”)    According to Plaintiffs, that rule ends the debate.

They argue that because Defendants (as trustees) owned the REO properties

in this case, Defendants are stuck on the hook for FHA compliance no

matter what.   However, case law does not support that argument.

                                   - 12 -
     In Hamilton v. Svatik, 779 F.2d 383, 387-88 (7th Cir. 1985), the

Seventh   Circuit    affirmed   a   property    owner’s   liability   for   the

discriminatory acts of her brother, who acted as her agent in handling

and approving would-be renters.      But in reaching that conclusion, the

Seventh Circuit drew a contrast with Hollins v. Kraas, 369 F. Supp. 1355,

1356 (N.D. Ill. 1973), in which the court found contract buyers liable

for FHA violations even though those buyers did not hold title to the

property at issue.    As the Hamilton court described it: “In Hollins the

contract buyers had sole and exclusive rights of possession, management,

use and control of the building. The contract buyers were not the agents

of the owners or of the bank holding title to the property in trust.”

779 F.2d at 389 n.3 (emphasis added).        Thus, property ownership is not

a trump card in FHA suits; rather, when the alleged FHA malfeasant is

not an agent of the owner, the owner may indeed escape liability.

     True, Hollins was a clearer case than this one.           It is nowhere

alleged that Ocwen and Altisource had exclusive rights of possession,

use, and control of the REO properties.        But those servicers might have

had exclusive responsibilities to manage the properties, which could

provide an escape hatch, á la Hollins, for the Deutsche Bank Defendants.

In support of that theory, Defendant ask the Court to consider one of

the PSAs at the heart of this case.

     As a threshold matter: The Court may consider the cited-to PSA

without converting the pending motion to dismiss into a motion for

summary judgment.     Under Federal Rule of Evidence 201, the Court may

take judicial notice of facts “not subject to reasonable dispute,”

meaning said facts “can be accurately and readily determined from sources

                                    - 13 -
whose accuracy cannot reasonably be questioned.”                FED. R. EVID. 201.

Matters of public record can fall within the category of judicially-

noticeable facts.    Facebook, Inc. v. Teachbook.com LLC, 819 F. Supp. 2d

764, 771 (N.D. Ill. 2011) (citing Gen. Elec. Capital Corp. v. Lease

Resolution Corp., 128 F.3d 1074, 1082-83 (7th Cir. 1997)).             Defendants’

cited-to PSA is publicly available on a government website. See Deutsche

Bank National Trust Co. PSA, https://www.sec.gov/Archives/edgar/data/

1384691/000090514807000184/efc7-0019_6006707ex991.txt.                 The    PSA’s

accuracy cannot reasonably be questioned, so the Court will take judicial

notice of it here.

      True to the Complaint, the PSA vests in the Deutsche Bank Defendant

the responsibility to act as trustee in holding title to the contemplated

properties, id. § 2.01, and in the servicer the responsibility to

“protect and conserve” the properties, id. § 3.12.              The PSA adds that

“the Trustee . . . shall [not] have any responsibility or liability for

any action or failure to act by the Servicer nor shall the Trustee . .

. be obligated to supervise the performance of the Servicer under this

Agreement of otherwise.”      Id. § 3.03.     It adds also: “[T]he duties and

obligations of the trustee shall be determined solely by the express

provisions of this Agreement[.]”      Id. § 8.01.

      The language of the PSA certainly seems to strip the trustee of

the   responsibility   for    property     maintenance.         So:   Is   this   an

impermissible   delegation    of   legal    duties,   as   in    Hamilton,   or   an

indication that because the servicer, alone, held the legal right and

responsibility to maintain the property, it and not the trustee is

liable, as in Hollins?       As Defendants would tell it, the key to this

                                    - 14 -
question is that they held title to the REO properties as indenture

trustees, a role that calls home to a unique place in the law.

        True enough, ordinary and indenture trustees are different.                  In a

trust    indenture,    the   trustee    “shall    not   be   liable   except   for    the

performance    of     such   duties    as   are   specifically    set   out    in    such

indenture.” 15 U.S.C. § 77ooo(a)(1). As such, the scope of an indenture

trustee’s duties and liabilities is dictated by the express terms of the

indenture agreement.         In re Sunshine Jr. Stores, Inc., 456 F.3d 1291,

1308-09 (11th Cir. 2006) (citing Baker v. Summit Bank, 46 Fed. App’x

689, 690 (3d Cir. 2002) (“It is well settled that under the Trust

Indenture Act, the obligations of the Indenture Trustee are limited to

the terms of the Indenture.”); Elliott Assocs. v. J. Henry Schroder Bank

& Tr., Co., 838 F.2d 66, 71 (2d Cir. 1988) (“[I]t is clear from the

express terms of the [Trust Indenture] Act and its legislative history

that no implicit duties . . . are imposed on the trustee to limit its

pre-default conduct.”); Meckel v. Cont’l Res. Co., 758 F.2d 811, 816 (2d

Cir. 1985) (stating that “[u]nlike the ordinary trustee, who has historic

common-law duties imposed beyond those in the trust agreement, an

indenture trustee is more like a stakeholder whose duties and obligations

are exclusively defined by the terms of the indenture agreement”)). “The

Indenture Trustee is therefore a creature created and governed by

contract.”    In re Sunshine Jr. Stores, 456 F.3d at 1309.

        A recent HUD determination backs up this distinction.                  In that

proceeding, the complainants alleged—much like here—that U.S. Bank, as

indenture trustee, engaged in an FHA-violative pattern or practice of

discrimination by disparately maintaining REO properties it held in

                                        - 15 -
trust.    In finding no reasonable cause to support those allegations, HUD

noted that the FHA claims could not be asserted against the indenture

(RMBS) trustee. As HUD explained: “it is the servicers, not the trustee,

who controls properties within the trust,” and “[i]n contrast, the

indenture trustee is more like a legal placeholder with ministerial

duties that are defined by the original indenture agreement.”                    (HUD

Determination of No Reasonable Cause 2 n.6, 7 n.21, Dkt. No. 29-2.)

       To hear Defendants tell it, the servicers were not agents of the

indenture trustees, but rather separately siloed entities which, under

the PSA, carried certain responsibilities for the properties discrete

from   those    carried    by   the   trustees.      Under   that   reasoning,   the

obligations for non-FHA-violative property maintenance fell squarely

upon the servicers; the Deutsche Bank Defendants, as indenture trustees,

neither shared in those obligations nor delegated them, and so said

Defendants cannot be held responsible for failure of those obligations.

       But this is a motion to dismiss.          To win dismissal from this case,

the Deutsche Bank Defendants must establish via judicially-noticeable

documentation that the allegations concerning their property-maintenance

responsibilities are inaccurate and thus may be disregarded.                     See

Alexander v. Deutsche Bank Nat. Tr. Co., No. 13-CV-407-MMA WVG, 2013 WL

3320455, at *2 (S.D. Cal. July 1, 2013) (“The court may disregard

allegations in a complaint that are contradicted by matters properly

subject    to   judicial    notice.”)    (citation    omitted).      Though   those

Defendants have pointed the Court to the one PSA described above, that

document alone cannot win them the dismissal they seek.



                                        - 16 -
        That PSA is just one of many in this case.      As Defendants describe

it, that PSA “[was] selected as an example PSA that governs one of the

trusts that holds a property identified in the Complaint.”           (Supp. Mem.

in Supp. of Mot. 5 n.6, Dkt. No. 33 (emphasis added); accord Kliebard

Declaration ¶ 2, Dkt. 33-1 (describing this PSA as related to the RMBS

trust    holding   title    to   one   of   the   thousands   of   complained-of

properties).)      So, while this particular PSA delegates all property-

maintenance responsibilities to the servicers alone, nothing before the

Court indicates that all of the pertinent PSAs mimic that allocation.

Add to this Plaintiffs’ unrebutted allegation that the trustees act as

“back-up servicer” (Compl. ¶ 54), and Defendants’ hopes that the Court

will kick the Deutsche Bank entities from this suit are quashed.           It is

not clear, in light of the PSA provided, what a “back-up servicer” is,

or when the responsibilities implied by that term vest in the trustee.

But these are issues of fact to be sussed out later.          For now, the Court

takes Plaintiffs’ allegations as true unless flatly controverted by

judicially-noticeable materials.

        In summary, as far as the two remaining Deutsche Bank Defendants

are concerned: They may remain in the case for now, but Plaintiffs must

amend the Complaint to name these Defendants in their trustee capacities

only.

                     D.    § 3604 Claims (Counts I and II)

        Plaintiffs pursue claims under both § 3604(a) and § 3604(b).

Respectively, those provisions make it unlawful:

  •     “[T]o refuse to sell or rent after the making of a bona fide
        offer, to refuse to negotiate for the sale or rental of, or


                                       - 17 -
          otherwise make unavailable or deny, a dwelling to any person
          because of race or otherwise make unavailable or deny, a
          dwelling to any person because of race, color, religion, sex,
          familial status, or national origin.” 42 U.S.C. § 3604(a);

     •    “[T]o discriminate against any person in the terms,
          conditions, or privileges of sale or rental of a dwelling, or
          in the provision of services or facilities in connection
          therewith, because of race, color, religion, sex, familial
          status, or national origin.” 42 U.S.C. § 3604(b).

Defendants do not levy challenges particular to either § 3604(a) or

§ 3604(b), but instead lump those objections together in their briefing.

Generally, Defendants argue that case law precludes FHA claims for

failing      to   maintain     property.        Then,    when      confronted       with   a   HUD

regulation        confirming      the   availability     of     such      claims,    Defendants

maintain that regulation does not apply to the present case.                               As set

forth below, the Court is not persuaded by either of those arguments and

yet still finds Plaintiffs’ § 3604 allegations to be deficient.

          Defendants’ central argument for dismissing the § 3604 counts is

that Plaintiffs’ failure-to-maintain allegations fall short of claiming,

as required, that the REO properties were rendered “unavailable.”                              See

42       U.S.C.   § 3604(a).        Defendants      rely      on    Southend       Neighborhood

Improvement Ass’n v. County of St. Clair, 743 F.2d 1207, 1210 (7th Cir.

1984), which Defendants hold out for the proposition that no FHA claim

may lie for a “failure to maintain homes [which] made [those homes]

unavailable.”        (Defs.’ Joint Reply 13, Dkt. No. 46.)                  In Southend, the

Seventh       Circuit     considered      the   FHA     claims      of     seven     non-profit

organizations       and    five    individual     homeowners        who    alleged    that     the

defendant county failed to maintain the properties it held by tax deed

in predominately black neighborhoods.                   Id. at *1208.         The plaintiffs


                                           - 18 -
alleged that the defendant’s failures “diminished the value of [the

plaintiffs’] properties in these neighborhoods and prevented them from

securing loans and making other contracts related to their properties.”

Id.    The Southend plaintiffs alleged that the county’s failure to

maintain certain properties deflated the value of the neighboring,

plaintiff-owned properties.          This theory did not pass muster with the

court, which observed that § 3604(a) “is designed to ensure that no one

is denied the right to live where they choose for discriminatory reasons,

but it does not protect the intangible interests in the already-owned

property raised by the plaintiffs’ allegations.” Id. at 1210. The Court

remanded with instructions to dismiss the § 3604 claims.

       There is a problem with applying Southend to this case.                Since

Southend, HUD has issued new regulations that set forth a more expansive

definition of the conduct prohibited by the FHA.            According to one such

regulation, the FHA prohibits “[f]ailing or delaying maintenance or

repairs of sale or rental dwellings because of race, color, religion,

sex,   handicap,    familial   status,      or   national   origin.”    24    C.F.R.

§ 100.65(b)(2).      Plaintiffs rely on that regulation in contending that

a   failure   to   maintain   can,   when   severe   enough,   render   a   property

effectively unavailable.       (Pls.’ Resp. 20-21, Dkt. No. 41 (arguing that

an REO property is rendered unavailable when, for example, it “suffer[s]

from physical damage that is costly to repair[, which] discourage[es]

buyers from looking at it”); cf. Bloch v. Frischholz, 587 F.3d 771, 777

(7th Cir. 2009) (en banc) (analogizing FHA claims to constructive

eviction and describing that to be rendered “unavailable,” a property

must be “unfit for occupancy”).)

                                       - 19 -
     Defendants counter Plaintiffs’ reliance on 24 C.F.R. § 100.65(b)(2)

by claiming that that regulation—and for that matter, § 3604(b) itself—

are inapplicable here because those provisions have no effect until after

the tenant comes into possession of the property.     They cite Committee

Concerning Community Improvement v. City of Modesto, 583 F.3d 690, 713-

14 (9th Cir. 2009), in support of that proposition.   But Defendants have

it backwards.    City of Modesto wrestled with whether § 3604 reaches

discrimination occurring post-acquisition, not the other way around.

Indeed, that case, as well as the two Seventh Circuit authorities it

cites, all roundly agree that FHA claims lie for pre-acquisition claims.

City of Modesto, 583 F.3d at 712 (citing Bloch v. Frischholz, 533 F.3d

562, 563-64 (7th Cir. 2008), reversed and remanded in unrelated part on

rehearing en banc, Bloch v. Frischholz, 587 F.3d 771, 787 (7th Cir.

2009); Halprin v. Prairie Single Family Homes of Dearborn Park Assoc.,

388 F.3d 327, 329 (7th Cir. 2004)).

     Defendants’ abstract challenges to Plaintiffs’ § 3604 claims fail.

A plaintiff may indeed state an FHA claim if the disparate effects caused

by the defendant’s failures to maintain render the property unavailable.

Cf. Nat’l Fair Hous. All. v. Fed. Nat’l Mortg. Ass’n, 294 F. Supp. 3d

940, 947-48 (N.D. Cal. 2018); 24 C.F.R. § 100.65(b)(2).    But Plaintiffs

cannot maintain such a claim here unless they plausibly allege its

components.   Even putting aside the question of whether Plaintiffs have

alleged a disparate effect (see supra at Part III.B (observing that

Plaintiffs’ statistical allegations require amendment)), Plaintiffs have

still failed to allege the REO properties were neglected to such an

extent as to dissuade purchasers from buying them.    Cf. Bloch, 587 F.3d

                                 - 20 -
at   777   (stating   that   FHA   plaintiffs   must   show   “more   than   a   mere

diminution in property values” and “more than just that their properties

would be less desirable to a certain group”).             This disconnect is a

problem, and until it is cured, Plaintiffs’ § 3604 claims cannot proceed.

The § 3604 claims are dismissed without prejudice.

                        E.    § 3605 Claims (Count III)

      Plaintiffs also pursue claims § 3605, which makes it unlawful:

      for any person or other entity whose business includes
      engaging in residential real estate-related transactions to
      discriminate against any person in making available such a
      transaction, or in the terms or conditions of such a
      transaction, because of race, color, religion, sex, handicap,
      familial status, or national origin.

42 U.S.C. § 3605.       The FHA defines “residential real estate-related

transactions” as “[t]he making or purchasing of loans or providing other

financial assistance” related to residential real estate and “[t]he

selling, brokering, or appraising of residential real property.”                   42

U.S.C. § 3605(b).      The applicable HUD regulation states that practices

prohibited under this section include: “failing or refusing to provide

. . . information regarding the availability of loans or other financial

assistance” and “providing information which is inaccurate or different

from that provided others, because of race, color, religion, sex,

handicap, familial status, or national origin.”          24 C.F.R. § 100.120(b).

As such, a plaintiff cannot state an actionable claim under § 3605

without alleging that he “attempted to engage in a real estate-related

transaction.”    Moore v. FDIC, No. 08 C 596, 2009 WL 4405538, at *5 (N.D.

Ill. Nov. 30, 2009) (citing Gaona v. Town & Country Credit, 324 F.3d




                                      - 21 -
1050, 1056-57 (8th Cir. 2003) (citing Mich. Prot. & Advocacy Serv., Inc.

v. Babin, 18 F.3d 337, 346 (6th Cir. 1994)).

       Plaintiffs have failed that requirement here.                    They have not

alleged any specific real-estate transactions impeded by Defendants’

conduct.      Instead, they essentially try to bootstrap their § 3605 claim

into their § 3604 theory—that by failing to maintain the REO properties,

Defendants effectively made those properties unavailable to prospective

purchasers, meaning, in turn, that Defendants prevented any possible

purchases of those properties.                 This is a stretch too far.         § 3605

demands    that     Plaintiffs        allege     a   specific   real    estate-related

transaction, Moore, 2009 WL 4405538, at *5, yet no such allegation

appears in Plaintiffs’ Complaint.               The § 3605 count accordingly cannot

stand and is dismissed without prejudice.

                               F.   § 3617 Claims (Count V)

       To state a claim under 42 U.S.C. § 3617, a plaintiff must allege

that the defendant “coerced, threatened, intimidated, or interfered with

her on account of her protected activity under the FHA.”                   Herndon v.

Hous. Auth. of S. Bend, 670 F. App’x 417, 419 (7th Cir. 2016) (quoting

White v. U.S. Dep’t of Hous. & Urban Dev., 475 F.3d 898, 907 (7th Cir.

2007)).    Here, however, the Complaint leaves to the imagination what the

alleged “protected activity” was that brought about Defendants’ property

mismanagement.         The Complaint explains that the § 3617-relevant harms

were   felt    by   (presumably       racial    minority)   community   members    whose

property      values    fell    and   whose     living   environments   were   rendered

“hostile” by Defendants’ mismanagement. (Compl. ¶¶ 279-84.) But nowhere

does the Complaint explain some predicate, FHA-protected activity these

                                          - 22 -
community members engaged in.      The claim at the heart of this Complaint

is that Defendants caused a racial disparity in property maintenance.

Without   a    retaliatory       element—i.e.,        that   Defendants     acted

discriminatorily “on account of” some FHA-protected activity—there is

no § 3617 claim.      See Godbole v. Ries, No. 15 C 5191, 2017 WL 219506,

at *3 (N.D. Ill. Jan. 19, 2017) (stating that unlawful conduct under

§ 3617 includes “[i]ntimidating or threatening any person because that

person is engaging in activities designed to make other persons aware

of, or encouraging such other persons to exercise, [FHA] rights” or

retaliating   because    the   person   “has   made   a   complaint,   testified,

assisted, or participated in any manner in a [FHA] proceeding” (quoting

24 C.F.R. § 100.400(c)(4)-(5))); cf. Linkletter v. W. & S. Fin. Grp.

Inc., 851 F.3d 632, 638 (6th Cir. 2017) (remarking that § 3617 protects

against “retribution”). The § 3617 claim is dismissed without prejudice.

                 G.     Perpetuating Segregation (Count IV)

     In Count IV, Plaintiffs seek to hold Defendants accountable under

the FHA for perpetuating segregation.          Defendants object that there is

no such claim under the FHA, but they are mistaken.          The Seventh Circuit

has explained that conduct that “perpetuates segregation and thereby

prevents interracial association . . . will be considered invidious

under the Fair Housing Act independently of the extent to which it

produces a disparate effect on different racial groups.”               Wallace v.

Chi. Hous. Auth., 321 F. Supp. 2d 968, 974 (N.D. Ill. 2004) (quoting

Metro. Hous. Dev. Corp. v. Vill. of Arlington Heights, 558 F.2d 1283,

1290 (7th Cir. 1977)) (permitting claim for perpetuation of segregation);

see also Boykin v. Gray, 895 F. Supp. 2d 199, 213 (D.D.C. 2012)

                                    - 23 -
(collecting cases describing that FHA claims may lie for perpetuation

of segregation), aff’d sub nom. Boykin v. Fenty, 650 F. App’x 42 (D.C.

Cir. 2016); cf. 24 C.F.R. § 100.500(a) (“A practice has a discriminatory

effect where it actually or predictably results in a disparate impact

on a group of persons or creates, increases, reinforces, or perpetuates

segregated housing patterns because of race, color, religion, sex,

handicap, familial status, or national origin.” (emphasis added)).

     Plaintiffs thus could conceivably pursue a cause of action for

perpetuation of segregation.     But the availability of such a claim does

not mean Plaintiffs have plausibly alleged it here.    To do so, they must

allege segregation that has been perpetuated as a result of Defendants’

conduct.     See Wallace, 321 F. Supp. 2d at 974.   In this case, alleging

such a claim depends in large part on Plaintiffs’ statistics.     But, as

recited above, Plaintiffs’ statistics have been undercut due to their

reliance on barred conduct.        (See supra at Part III.B.)     None of

Plaintiffs’ claims can rely on those statistics until they are adjusted

and the allegations relying upon them are amended.       Accordingly, the

perpetuation of segregation claim is dismissed without prejudice.

                            H.   Theories of Harm

     In contending Defendants violated the FHA, Plaintiffs make use of

both theories of harm available to them: disparate impact and disparate

treatment.     Plaintiffs do not ascribe either theory to any particular

count, but rather pursue both in the abstract. The Court addresses those

theories below.




                                   - 24 -
                       1.       Disparate Impact Theory

     A plaintiff states an FHA disparate impact claim by alleging (1) a

statistical disparity and (2) that the defendant maintained a specific

policy which (3) caused the disparity.             Cty. of Cook v. Wells Fargo &

Co., 314 F. Supp. 3d 975, 990 (N.D. Ill. 2018) (citing Tex. Dep’t of

Hous. & Cmty. Affairs v. Inclusive Cmtys. Project, Inc., 135 S. Ct. 2507,

2523-24   (2015)).    Unsurprisingly,          Defendants     claim   Plaintiffs    have

failed to allege all of those elements.

                           a.    Statistical Disparity

     Defendants start by challenging Plaintiffs’ statistics.                        They

question their accuracy given, among other things, that: (1) Plaintiffs

recite having collected data on each REO property only once—meaning

Plaintiffs never returned to these properties to see, for example,

whether Defendants later serviced them and brought their condition up

to par; (2) Plaintiffs excluded from their dataset those properties that

were currently undergoing maintenance when Plaintiffs happened to visit;

(3) the Plaintiffs’ statistical “findings” are presented only in the

aggregate—meaning    the    averaged      level    of    maintenance    for   all   REO

properties, nationwide, across all years of Plaintiffs’ inquiry, from

2011 to 2017; and (4) those aggregate statistics also fail to break out

which Defendants were responsible for which properties (and thus for

which portion of the disparities alleged).

     These objections might be enough individually or all together to

undermine Plaintiffs’ purported statistical findings.                  But the Court

cannot decide that now.          As described earlier, the FHA’s statute of

limitations   effectively       shears   off    much    of   Plaintiffs’   allegations

                                         - 25 -
period.     It is limited to February 26, 2012, for the Deutsche Bank

Defendants, and to February 14, 2015, for Ocwen and Altisource.             Given

the opacity of Plaintiffs’ statistics at present, the Court is in no

position to judge whether that shearing-off affects Plaintiffs’ ability

to rely on their statistics in good faith.            The Court must take all

well-pled allegations as true, but, given that the Court just cut down

on Plaintiffs’ dataset with this ruling, Plaintiffs have not alleged

that the newly reduced dataset evinces the same disparate effects as the

original.    Until they do so, the Court cannot and will not presume as

much. For now, that means Plaintiffs have failed to allege a statistical

disparity as required.      If Plaintiffs believe in good faith that the

disparate-effect bottom line is unchanged despite their dataset being

shorn down, they may reallege these claims.

     For efficiency’s sake—should Plaintiffs amend the Complaint and

this litigation proceed—the Court also considers the other disparate

impact elements: whether Defendants maintained a “policy” and whether

proximate cause exists between said policy and the alleged disparate

impact.

                            b.   Defendants’ Policy

     Plaintiffs   contend    that   the   Deutsche    Bank    Defendants   had   an

“abrogation” policy whereby they relinquished and outsourced to the

servicers—entities   allegedly      undertrained     and     underexperienced—all

responsibility for maintaining the REO properties.              First, a quibble

over nomenclature: It strikes the Court that the policy alleged here is

not so much a policy of “evading responsibility” (i.e., “abrogating”),

but rather of giving up responsibility all together (i.e., “abdicating”).

                                     - 26 -
“Abdicating” thus seems a more fitting description for Defendants’

alleged conduct, so the Court will refer below to this conduct as such.

      Nomenclature aside, the currently pled practice suffices as a

“policy.”   Cf. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 355 (2011)

(“[G]iving discretion to lower-level supervisors can be the basis of

Title VII liability under a disparate-impact theory.”); Cty. of Cook v.

Wells Fargo & Co., 314 F. Supp. 3d 975, 993 (N.D. Ill. 2018) (finding

substantially same and citing City of Phila. v. Wells Fargo & Co., No.

17-2203, 2018 WL 424451, at *4 (E.D. Pa. Jan. 16, 2018) (“[A] policy

that gives a defendant’s employees discretion can be the basis for a

disparate impact claim.”)).        But this abdication policy passes muster

only so long as property maintenance was the Deutsche Bank Defendants’

responsibility to outsource in the first place.              If, as Defendants

hypothesize and the Court recounts above, the Deutsche Bank Defendants

always acted as indenture trustees upon whom the responsibility for

property maintenance never fell, Plaintiffs’ allegations concerning the

abdication policy might have a problem.           Currently, however, according

to reasonable inferences taken in Plaintiffs’ favor, the Deutsche Bank

Defendants acted as “back-up servicers” and thus were responsible for

some measure of property servicing.        The policy as alleged passes muster

for now.

                          c.   Proximate Causation

      The Supreme Court recently took up the issue of proximate causation

for   FHA   claims,   concluding    that    “in    the   context   of   the   FHA,

foreseeability alone does not ensure the close connection that proximate

cause requires. The housing market is interconnected with economic and

                                     - 27 -
social life. A violation of the FHA may, therefore, ‘be expected to cause

ripples of harm to flow’ far beyond the defendant’s misconduct.”              Bank

of Am. Corp. v. City of Miami, 137 S. Ct. 1296, 1306 (2017) (quoting

Associated Gen. Contractors of Cal., Inc. v. Carpenters, 459 U.S. 519,

534 (1983)).       Rather, “proximate cause under the FHA requires ‘some

direct relation between the injury asserted and the injurious conduct

alleged.’”      Id. (quoting Holmes v. Securities Investor Prot. Corp., 503

U.S. 258, 268 (1992)).       In weighing whether a complaint satisfactorily

alleges proximate cause, the question is whether the misfeasance charged

and the harms felt are connected at the “first step” in the chain of

reasoning.      Id. (quoting Hemi Grp., LLC v. City of New York, 559 U.S.

1, 10 (2010)).

     County of Cook v. Wells Fargo & Co., 314 F. Supp. 3d 975, 978 (N.D.

Ill. 2018), provides a good example of the line-drawing involved here.

There, Cook County challenged Wells Fargo’s equity-stripping practice,

whereby   the    bank   allegedly   steered    minority   borrowers   to   nonprime

mortgages and then foreclosed on them.             Id. at 979-80.      The County

alleged a rash of injuries stemming from that conduct, and the Court

found proximate causation for some, but not others.           Falling within the

first category were the County’s economic harms arising from increased

costs of administration and processing foreclosures, namely “[costs

associated with] the use of the Cook County Sheriff’s Office to post

foreclosure and eviction notices, serve summonses, and evict borrowers,

and the use of the Cook County Circuit Court to process foreclosure

suits[.]”    Id. at 984.     Simply enough, the policy increased the number

of foreclosures, which increased the County’s associated costs.                That

                                      - 28 -
harm manifested at the “first step” of the causal chain, and thus passed

the bar reiterated by City of Miami.           Wells Fargo, 314 F. Supp. 3d at

984.     In contrast, the Wells Fargo court found too attenuated harms

including    “lost   property   tax   revenue,   increased     demand   for   county

services, and diminished racial balance and stability.”                 Id. at 988.

Those harms reached the County only after some intermediate step and so

failed the causation requirement (e.g., foreclosed-upon owners no longer

pay property taxes, ergo the County’s revenue decreases).

       Here, Plaintiffs charge they were harmed by Defendants’ abdication

policy,   whereby    Defendants   allegedly    foisted   the   responsibility     of

property maintenance onto allegedly undertrained and underqualified

servicers.     Said delegation resulted in racially-disparate property

maintenance, which harmed Plaintiffs by (1) undermining their education,

advocacy, and training programs; (2) requiring them to divert scarce

resources away from their usual activities; and (3) impeding their

community investment programs, which aim to stabilize neighborhoods of

color.    Most charitably, Plaintiffs’ causation argument is that they

spend their money seeking to combat segregation, and Defendants’ policy

(in a roundabout way) buoys it.

       Defendants, however, charge that this “chain-link causation” is

too attenuated to pass muster under City of Miami.             (Defs.’ Joint Mem.

in Supp. 18, Dkt. No. 30.) And Plaintiffs, oddly, respond to that charge

with a characterization that affronts City of Miami’s holding. As noted,

City of Miami states clearly that foreseeability alone does not suffice

for proximate cause in FHA cases. Even so, Plaintiffs characterize their

causation argument thusly: “The Complaint alleges that Defendants have

                                      - 29 -
[abdication] policies with regard to the REO properties[, and that] these

policies had foreseeable discriminatory results based on the delegees’

predictable actions.”        (Pls.’ Resp. 13, Dkt. No. 41 (emphasis added).)

Unfortunately       for     Plaintiffs,        the     Court     agrees       with    their

characterization of the complaint.

       Plaintiffs have not alleged that their injuries resulted directly

from    Defendants’   practice.         Instead,       as    with    the   too-attenuated

allegations    in   Wells    Fargo,    Plaintiffs       experience     harm    only   after

(impermissible) intermediate steps.             Their theory is that Defendants’

delegation practice resulted in poorly-executed property maintenance,

which led to racially-disparate effects, ergo Plaintiffs had to invest

more heavily (or simply saw less return on their preexisting investments)

to combat those effects.           Climbing this chain requires more steps than

the FHA permits.

       Finally, Plaintiffs emphasize that by being forced to divert their

resources to combat the disparate effects of Defendants’ policies,

Plaintiffs have been harmed just like the plaintiffs in Havens Realty

Corp. v. Coleman, 455 U.S. 363, 379 (1982).                  That comparison does not

get    Plaintiffs   very    far,    however.         When   Havens   observed    that   the

defendants’ practices allegedly caused a “drain on the [plaintiff’s]

resources,” the Court was weighing a challenge to the injury-in-fact

component of standing.         Id. at 369.           That analysis did not speak to

proximate causation, so Havens does not compel a plaintiff-friendly

result here.    Cf. City of Miami v. Bank of Am. Corp., 800 F.3d 1262,

1281 (11th Cir. 2015) (observing that Havens found injury-in-fact when

the plaintiff alleged “impairment of its organizational mission and a

                                        - 30 -
drain on its resources,” not “direct discrimination”), vacated and

remanded on other grounds sub nom. Bank of Am. Corp. v. City of Miami,

137 S. Ct. 1296 (2017).

     Plaintiffs have not met the mark for alleging a direct relation

between their injury and Defendants’ conduct.    If for no other reason,

their disparate impact theory is dismissed without prejudice.      City of

Miami, 137 S. Ct. at 1306.

                     2.   Disparate Treatment Theory

     To state a disparate treatment claim under the FHA, Plaintiffs must

plausibly allege that Defendants had a discriminatory intent or motive.

Ricci v. DeStefano, 557 U.S. 557, 577 (2009) (citation omitted).    “Proof

of discriminatory motive . . . can in some situations be inferred from

the mere fact of differences in treatment.”   Int’l Bhd. of Teamsters v.

United States, 431 U.S. 324, 335 n.15 (1977) (citation omitted).    “Where

a plaintiff challenges a defendant’s policy, the plaintiff must establish

that the defendant implemented the policy ‘because of, and not merely

in spite of,’ its adverse effect on the protected group.”     Nat’l Fair

Hous. All. v. Fed. Nat’l Mortg. Ass’n, 294 F. Supp. 3d 940, 949 (N.D.

Cal. 2018) (quoting Garcia v. Country Wide Fin. Corp., No. EDVC 07-1161-

VAP (JCRx), 2008 WL 7842104, at *7 (C.D. Cal. Jan. 17, 2008) (citing

Personnel Adm’r of Mass. v. Feeney, 442 U.S. 256, 279, (1979))).

     Plaintiffs have fallen short of that mark.        Though Plaintiffs

cobble together discriminatory-intent allegations in their Complaint,

this opinion has stripped away—at least for now—the foundation of those

allegations.   At bottom, Plaintiffs rely on their statistical evidence,

noting that, in some cases, “statistical disparities alone may prove

                                 - 31 -
intent.”     EEOC v. O & G Spring & Wire Forms Specialty Co., 38 F.3d 872,

876 (7th Cir. 1994).       But, once again, Plaintiffs’ statistics have been

undermined and so cannot be relied upon for now.                  Plaintiffs also rely

on the Deutsche Bank Defendants’ alleged history of discriminatory

housing practices, but, given the Court’s finding that the bulk of these

years-old allegations is barred by the FHA’s statute of limitations,

this reliance, too, is misplaced.              See 42 U.S.C. § 3613(a)(1)(A).

      In    short,    Plaintiffs      have     failed     to   allege    plausibly   that

Defendants       intentionally   discriminated.           That   dooms    the    disparate

treatment theory.        See TBS Grp., LLC v. City of Zion, No. 16-CV-5855,

2017 WL 5129008, at *8 (N.D. Ill. Nov. 6, 2017); see also Nat’l Fair

Hous. All., 294 F. Supp. 3d at 949.                The Court accordingly dismisses

that theory without prejudice.

                                   IV.    CONCLUSION

      For the reasons stated herein, Defendants’ Motion (Dkt. No. 29) is

granted     and   Plaintiffs’    Complaint       is   dismissed    without      prejudice.

Plaintiffs shall amend their Complaint within forty-five (45) days and,

as   part   of    that   amendment:      (1)    replace    Defendant     Ocwen    with   an

appropriate Ocwen subsidiary; (2) drop Defendants Deutsche Bank and

Deutsche Bank AG from the case; and (3) edit the caption to reflect suit

against Defendants Deutsche Bank National Trust and Deutsche Bank Trust

Company Americas in their trustee capacities only.

IT IS SO ORDERED.



                                                  Harry D. Leinenweber, Judge
                                                  United States District Court
Dated: 11/19/2018

                                         - 32 -
